DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a notice of allowabilty for application 16/702679.   Claims 1, 3-13, 15 and 18-24 are pending.
Drawings
The drawing correction submitted 10/08/2021 have been accepted.

Allowable Subject Matter
Claims 1, 3-13, 15 and 18-24 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 the following limitations in combination with other limitations of the claim are not found or made obvious in the art of record, “a ring gear coaxial with the sun gear and attached to the TC clutch to rotate in unison therewith; a planet carrier with a pinion gear intermeshed with the ring and sun gears; and a carrier drive plate attached to the planet carrier and including a carrier tab projecting axially from the carrier drive plate into the slot of the adapter ring to thereby drivingly couple the planet carrier to the turbine blades to rotate in unison therewith.




Regarding claim 23 the following limitations in combination with other limitations of the claim are not found or made obvious in the art of record,
“a sun gear attached to the TC output member to rotate in unison therewith, the sun gear including an annular body with a toroidal hub projecting axially from the annular body and seating thereon the turbine hub of the turbine; a ring gear coaxial with the sun gear and attached to the TC clutch to rotate in unison therewith; and a planet carrier with a pinion gear intermeshed with the ring and sun gears; and a carrier drive plate coupling the planet carrier to the turbine shell to rotate in unison therewith.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855. The examiner can normally be reached Mon or Thurs-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A MANLEY/Primary Examiner, Art Unit 3659